GILMAN, Circuit Judge,
concurring.
I concur in the judgment and in the reasoning of the court on the merits of the case, but write separately because I disagree with the court’s opinion in Part Il.A. regarding ERISA’s nationwide service of process provision, 29 U.S.C. § 1132(e)(2). The court in effect holds that the statute confers unfettered personal jurisdiction over defendants such as the deSotos without regard to “traditional notions of fair play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945). Rather, I believe that the test for personal jurisdiction adopted by the Tenth and Eleventh Circuits is more compelling and should apply to the case at hand. See Peay v. BellSouth Medical Assistance Plan, 205 F.3d 1206, 1212 (10th Cir.2000) (finding that due process requires an inquiry into the fairness of requiring a defendant in a § 1132(e)(2) ERISA action to submit to a remote forum, rather than simply asking whether the defendant has minimum contacts with the United States); Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 946-48 (11th Cir.1997) (engaging in a due process analysis regarding the fairness of requiring the defendant to be tried in a remote forum under a nationwide service of process provision in the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1965(d)).
Section 1132(e)(2) of ERISA provides for service of process in any district where a defendant resides or may be found. Although this provision acts as a statutory basis for personal jurisdiction, it cannot trump the constitutional limits of due process to acquire jurisdiction over a particular defendant. See BCCI Holdings, 119 F.3d at 942. The personal jurisdiction requirement stems from the Due Process Clause of the Fifth Amendment and serves to restrict judicial power in order to protect an individual’s liberty interest. See Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 72 L.Ed.2d 492 (1982). Because the language and policies behind the Due Process Clause of the Fourteenth Amendment are essentially the same as those behind the Due Process Clause of the Fifth Amendment, the test for fairness in exercising personal jurisdiction over a defendant should be the same for both. See BCCI Holdings, 119 F.3d at 944.
In the seminal case on personal jurisdiction, International Shoe Co., 326 U.S. at 316, 66 S.Ct. 154, the Supreme Court held that due process requires that “the maintenance of the suit ... not offend ‘traditional notions of fair play and substantial justice.’ ” Again in the context of the Fourteenth Amendment, the Court has held that due process acts as the “guarantor against inconvenient litigation.” World-Wide Volkswagen v. Woodson, 444 *576U.S. 286, 292, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980).
Like the Eleventh Circuit, I “discern no reason why these constitutional notions of ‘fairness’ and ‘reasonableness’ ... should be discarded completely when jurisdiction is asserted under a federal statute rather than a state long-arm statute.” BCCI Holdings, 119 F.3d at 945. Under such federal statutes, a defendant should be afforded the opportunity to demonstrate “‘that his liberty interests actually have been infringed’ ... [or] that the exercise of jurisdiction in the chosen forum will ‘make litigation so gravely difficult and inconvenient that [he] unfairly is at a severe disadvantage in comparison to his opponent.’ ” Peay, 205 F.3d at 1212 (internal citations omitted). Even Footnote 4 in the court’s opinion recognizes that “it is inconvenient to the defendants” to appear in Ohio. Allowing the automatic exercise of personal jurisdiction over out-of-state defendants based solely on whether they have any contacts with the United States abrogates our duty to inquire into whether the inconvenience of the forum results in a constitutional deprivation of their rights.
I therefore disagree with the court’s conclusion that “our previous holdings in United Liberty Life Insurance, Co. v. Ryan, 985 F.2d 1320 (6th Cir.1993), and Haile v. Henderson National Bank, 657 F.2d 816 (6th Cir.1981), applying a national contacts test where the statute in question contained a national service of process provision, mandate that we apply such a test here.” The jurisdictional statutes involved in both those cases specify a much closer nexus of the defendant to the forum in question than exists in the present case. See United Liberty, 985 F.2d at 1330 (setting forth the restrictive service provision in a suit brought against defendants in a securities action); Haile, 657 F.2d at 825-26 (finding jurisdiction appropriate in one forum over multiple properties in a receivership action.)
The courts that have found a national minimum-contacts test insufficient to guarantee due process for personal jurisdiction have recognized that it is only in rare instances that the defendant will meet his or her burden of proving a constitutional violation. See BCCI Holdings, 119 F.3d at 947 (“We emphasize that it is only in highly unusual cases that inconvenience will rise to a level of constitutional concern.”); Peay, 205 F.3d at 1212-13. In Peay, the court listed a number of factors that a court should consider, including the extent of the defendant’s contacts with the place where the action was filed and the inconvenience to the defendant. See Peay, 205 F.3d at 1212. Additional factors that should be considered when calculating the inconvenience to the defendant are the defendant’s access to counsel, the distance from where the defendant is located to where the action was brought, judicial economy, the probable situs of discovery proceedings, and the nature of the regulated activity in question. See id.
I would hold that this circuit should adopt the due process test of the Tenth and Eleventh Circuits in order to guarantee that a defendant’s rights are not violated when being haled into court under a federal statute that has a nationwide service of process provision. Turning specifically to the deSotos, however, I would agree that they have failed to establish that defending their case in Ohio has violated their rights. The indemnity provision in the settlement agreement between the Board of Regents of the University of California and the deSotos establishes that the real party in interest in this suit is the Board of Regents rather than Denise and Jose deSoto. Because the Board of Regents is an agent of the State of California and acts like a corporation, the deSotos *577have not shown that appearing in Ohio was unduly burdensome or offended “traditional notions of fair play and substantial justice.” In other circumstances, however, I might reach a different result under the due process test for personal jurisdiction.
For the reasons stated above, I believe that defendants who are being sued under federal statutes that have a nationwide service of process provision should have the right to raise a due process defense regarding personal jurisdiction over them. The court’s national-contacts test, in my view, does not sufficiently protect individual liberty interests under circumstances where the inconvenience of the forum rises to the level of a deprivation of the defendants’ constitutional rights. Because I conclude that we have jurisdiction over the deSotos even under the due process test, however, I join the court in its judgment on the merits of this case.